Title: To George Washington from Thomas Jefferson, 3 October 1793
From: Jefferson, Thomas
To: Washington, George


          
            Dear Sir
            Monticello [Va.] Oct. 3. 1793.
          
          I have the honor to inclose herewith the following papers.
          1. a Note from mister Coxe which covered a letter from
              Nassau.
          2. a letter from George Nicholas which covered his
            commission, returned.
          3. a letter from mister Gore, relating to mister Duplaine,
            & the communications between him & Govr Hancock, which I asked at the desire of
            the Secretary at war, & which are for him.
          
          4. a letter from mister Genet of Sep. 14. which, being
            merely an answer to one of mine, requires no reply.
          5. a letter from mister Genet of Sep. 13. this is an answer
            to the written and verbal applications made to him on the subject of the William &
            the Fanny. after being in his hands between two &
            three months, the Consul at Philadelphia is still too busy to furnish the information I
            had desired. he is since dead, which of course furnishes a new excuse for delay. this
            indicates clearly enough that Mr Genet does not mean to deliver them up. however he adds
            that the information would be useless until we settle what is to be deemed the extent of
              the limits of our protection. as this has never yet been
            decided, I am not able to answer him until you shall be pleased to determine what shall
            be proposed on that subject. I think myself that these limits are of great consequence,
            & would not hesitate the sacrifice of money to obtain them large. I would say, for
            instance, to Great Britain, “we will pay you for such of these vessels as you chuse;
            only requiring in return that the distance of their capture from the shore shall, as
            between us, be ever considered as within our limits: now say for yourself, which of
            these vessels you will accept payment for.” with France it might not be so easy to
            purchase distance by pecuniary sacrifices: but if by giving up all further reclamation
            of the vessels in their hands, they could be led to fix the same limits (say 3. leagues)
            I should think it an advantageous purchase, besides ridding us of an article of account
            which they may dispute. I doubt on the whole whether any thing further can be
            effectually done on this subject until your return to the seat of government, or to the
            place where you will fix for the time.
          Mr Genet’s answer with respect to his opposing the service of process on a vessel is
            singularly equivocal. I rather conjecture he means to withdraw the opposition, and I am
            in hopes my letter to mister Hammond will have produced another effort by the Marshal
            which will have succeeded. should this not be the case, if military constraint cannot be
            used without endangering military opposition, this vessel also may become a subject of
              indemnification.
          Mr Bankson writes me word that Genl Moylan’s residence being off the Post road, he had
            been obliged to send an express to him, which was not yet returned. Besides the
            duplicate dispatches for Gouvernr Morris, I had left in his hands letters for all our foreign ministers & Consuls. he writes me that the
            communications with Philadelphia had been so much intercepted that he had not yet
            obtained conveyances.
          The death of Wright will require a new nomination of an engraver. if it be left to
            mister Rittenhouse, I think he would prefer Scott.
          Just before I left Philadelphia I received from mister Genet a claim of exemption from
            tonnage for their vessels which quitted the Cape in distress & made the first ports
            in the U.S. & particularly as to those which came to Baltimore, the tonnage of which
            amounted to a large sum. as you were come away, I thought it would shorten the business
            to send his claim in a letter addressed to the Secretary of the Treasury, but (as he was
            sick) under cover to mister Wolcott, in hopes they would make a report thereon to you
            for your consideration. the necessity of these
            abridgments of formalities in our present distant situations requires that I should
            particularly suggest to you the expediency of desiring Genl Knox to communicate to the
            foreign ministers himself directly any matters relative to the
            interpositions of his department through the governors. for him to send these to me from
            Boston to this place merely that I may send them back to the ministers at Philadelphia
            or New York, might be an injurious delay of business.
          I shall hope to have the honor of a line from you whenever you shall have fixed on the
            time and place at which you shall decide to reassemble us. I have the honor to be with
            sentiments of the most perfect respect & attachment Dear Sir Your most obedt &
            most humble servt
          
            Th: Jefferson
          
        